Citation Nr: 0841127	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  03-34 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2007.  This matter was 
originally on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


FINDING OF FACT

The veteran's does not have hepatitis C that is related to 
active service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's June 2007 Remand, the Appeals 
Management Center (AMC) obtained VA treatment records, 
arranged for a medical opinion as to the etiology of his 
claimed Hepatitis C disability, and issued a Supplemental 
Statement of the Case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
June 2007 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in January 2002 
and June 2007 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2007 letter told him to provide any relevant 
evidence that he had.  See Pelegrini, 18 Vet App. at 120.  

The June 2007 letter also advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in August 2003; and a VA medical opinion was 
obtained in May 2008. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

I.	Service connection

The veteran contends he has hepatitis C that is related to 
his active service. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is 
whether incurrence of hepatitis C is factually shown during 
service.  The Board concludes it was not.  The service 
medical records are absent complaints, findings or diagnoses 
of hepatitis during service.  Thus, there is no medical 
evidence that shows that the veteran suffered from any type 
of hepatitis during service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The record 
indicates that the veteran was diagnosed with Hepatitis C in 
2000.  In light of the lack of any relevant history reported 
between the veteran's date of discharge in 1970 and 2000, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection can only be granted for hepatitis C if 
there is a confirmed diagnosis of hepatitis C infection by 
certain laboratory findings.  In this case, an October 2000 
VA treatment record indicated a positive HepC by OSH.  In 
addition, lab results in March 2001 showed HCV RNA (QUANT) at 
676,668 IU/ml, a test used to measure the number of viral RNA 
particles in the blood.  Thus, veteran clearly has hepatitis 
C.  Thus, the remaining question, therefore, is whether there 
is medical evidence of a relationship between the current 
disability and military service.

The Board points out that risk factors for hepatitis C 
include blood transfusions before 1992, hemodialysis, 
intravenous (IV) drug use, intranasal cocaine, high-risk 
sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.  VBA Letter 211B (98-
110) November 30, 1998.

In the veteran's Notice of Disagreement, received in August 
2002, the veteran stated that he had been exposed to the 
following hepatitis C risk factors:  transfusion of blood in 
field and combat injuries, air gun inoculations, lyophilized 
vaccines, hypodermic needles, and non-sterile surgical and 
dental instruments.

Post service medical records indicate a history of drug 
abuse, including intranasal and IV, and high risk sexual 
activity.  

A November 1976 VA hospital summary shows that the veteran 
reported that he had used alcohol and drugs excessively over 
the prior  seven or eight years, and that he had used 
heroine, barbiturates, cocaine, marijuana and hallucinogens.  

A July 1980 VA hospital summary shows that the veteran 
reported that he usually spent the whole night possibly 
drinking and taking illegal drugs. A June 1986 VA medical 
record report shows that the veteran reported a 16 year 
history of substance abuse including "all" drugs.
 
An October 1992 VA medical record report shows that the 
veteran was suicidal because he couldn't get himself off of 
drugs which he had been using continuously with brief 
episodes of abstinence for twenty seven years.  The veteran 
reported his most recent drug use included crack cocaine and 
past drug use included PCP, mescaline, heroine, amphetamine 
with some occasional IV drug use back in the late 1970s.  A 
September 1993 VA discharge summary notes that the veteran 
reported a twenty year history of polysubstance abuse with a 
habit of up to 7 grams of cocaine per day.  A May 1994 VA 
examination for post-traumatic stress disorder (PTSD) shows 
that the veteran reported extremely heavy drug and alcohol 
use during his time in the military and also for the first 
ten years after Vietnam including heroin, cocaine, downers, 
Dilaudid, marijuana, and alcohol.  A May 1994 VA Agent Orange 
examination shows that the veteran reported that he used 
cocaine, heroine, speed and LSD in the past.  A June 1999 VA 
examination report indicates that the veteran used heroin 
until 1981 and then started using cocaine on a daily basis in 
1982.  

An April 2000 VA discharge summary indicates that the veteran 
has prior history of extensive drug use including IV drug 
use.  An October 2000 HCV counseling note stated that the 
main risk facts were Vietnam combat injury with possible 
transfusions, IV drug use, jail time, intranasal cocaine use, 
multiple sexual contacts.  It was also noted that the veteran 
was still using weekly crack cocaine.  A May 2001 PCC SOAP 
note indicates that the veteran reported positive hepatitis 
C, diagnosed 1 year earlier, and history of IV drug use prior 
to 1981.  

At a January 2003 PEC initial evaluation, the veteran 
reported that he continued to have unprotected sex with 
multiple partners.  The veteran reported first drug use was 
cannabis and heroin in 1969 in the military and that he 
experimented with hallucinogens, amphetamines, benzos and 
barbiturates until the late 1970s.  The veteran reported that 
he began crack in the late 1980s and reported use $5,000 to 
$7,000 in two weeks time.  The veteran denied IV drug abuse.   

A March 2003 VA discharge summary notes a history provided by 
the veteran of six or seven rehabs for cocaine dependency.  
The veteran's drug of choice was noted to be cocaine and he 
stated that he first began using in the 1990s.  The veteran 
reported that he started by snorting, and that this became a 
daily habit the first day he started.  The veteran stated 
that he used about $500 a day and that he supported his habit 
through illegal activity.  The veteran reported that he 
snorted and smoked heroin from 1969 to 1990 and that he may 
have used IV drugs, but he was not sure.  The veteran 
reported that he was a daily user of marijuana from 1969 to 
1981.  The veteran also stated that he smoked opium in 
Vietnam and used Dilaudid for a few years.

A May 2004 VA discharge summary shows that the veteran 
reported that he snorted and smoked cocaine from 1969 to 
1990, used THC daily from 1969 to 1981, smoked opium in 
Vietnam and used Dilaudid for a few years, smoked a little 
peyote and experimented with LSD.

With respect to the veteran's assertion that he had a 
transfusion of blood in the field, a combat veteran's 
assertion of an event during combat is presumed true, if 
consistent with the time, place and circumstances of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service and, 
to that end, shall resolve every reasonable doubt in favor of 
the veteran. Service connection of such injury or disease may 
be rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board notes that an October 2000 HCV Counseling record 
notes that the main risk factors were Vietnam combat injury 
with possible transfusions, IVDU, jail time, intranasal 
cocaine use, multiple sexual contacts.  

On the veteran's Report of Medical History dated in January 
1970 and completed in conjunction with his separation 
physical, the veteran indicated that he had never bled 
excessively after injury.  

The veteran underwent a VA examination in August 2003.  The 
VA examiner noted that review of the veteran's service 
medical records indicated no liver abnormalities, no 
complaints that would be consistent with liver disease, and 
no evidence of blood transfusion although there was evidence 
of history of shell shrapnel wounds that were sustained in 
Vietnam.  The examiner noted that the veteran's discharge 
physical was noted to be unremarkable with no lab 
abnormalities.  The examiner noted that the veteran's post-
service medical records show a history of significant drug 
abuse including a history of IV drug use including a five-day 
admission for drug rehabilitation where it was noted that 
there was a history of IV drug use after discharge from 
service.  The examiner noted that on review of the medical 
records was a statement from the veteran that since returning 
from Vietnam, he had used "every drug in the world."

The final diagnose rendered was hepatitis C, given the 
veteran's history of significant drug abuse after discharge 
from the service as well as significant IV drug abuse.  The 
examiner stated that it was felt that this was the most 
likely etiology for the veteran's current hepatitis C 
infection.  The examiner also stated that IV drug use is 
currently the most common mode of transmission of hepatitis C 
infection given that the review of the medical records did 
not report a history of blood transfusions.  The examiner 
stated that for this reason it was felt that the veteran's 
hepatitis C condition was unlikely related to his military 
service.

As noted above, the Board remanded the case in June 2007, in 
part, to obtain an opinion as to whether a blood transfusion 
was consistent with the circumstances of the veteran's combat 
injuries sustained in May 1969.  An opinion was provided in 
May 2008.  The VA examiner, after a review of the veteran's 
service medical records, stated that based on the injuries 
the veteran sustained while in combat, various shrapnel 
pieces into his left leg which was debrided and cleaned, a 
blood transfusion would not have been necessary.  The 
examiner also noted that a blood transfusion "in the field" 
was unlikely given the mild description of the wounds, no 
record of any blood transfusion while he was cared for at the 
3D field hospital in Vietnam, nor at Camp Zama, Japan one 
week later.  The examiner noted that the veteran had a 
history of drug abuse since returning from active duty, 
including cocaine and heroin use (likely IV) and that the 
veteran stated to his physician that he tried every kind of 
drug under the sun.  The examiner opined that this 
significant drug use is the likely etiology of the veteran's 
hepatitis C.       

Thus, although numerous hepatitis C risk factors have been 
identified, the medical evidence indicates that the most 
likely cause of the veteran's hepatitis C is post-service 
drug use.  

As for any possible intravenous drug use contemporaneous with 
service, as noted above, the law clearly prohibits service 
connection for a disease, resulting from willful misconduct 
due to the abuse of illegal drugs.  38 U.S.C.A. §§ 105(a), 
1110; 38 C.F.R. § 3.301(b), (c)(3), and (d).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  
   

ORDER

Entitlement to service connection for hepatitis C is denied



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


